DETAILED ACTION
This communication is in response to the Application filed on 05/05/2022. Claims 1-13  are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9595265,  10311886, 11361779, 17/737924, 17/737941, and 17/737949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 07/27/2022.
The application has been amended as follows: 
	Please Replace Claim 1 with – An apparatus for processing an audio signal to acquire a resultant audio signal, comprising:

	a configurable audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,

an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal from a time-domain to a time-frequency domain, 

a synthesis filter bank comprising a second number of synthesis filter bank channels to acquire the resultant audio signal, wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to acquire the resultant audio signal, and
 
a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal[[.]],

wherein the apparatus is adapted to receive the configuration setting at run time.—



	Please Replace Claim 12 with – A method for processing an audio signal to acquire a resultant audio signal, comprising:

	processing an input audio signal in accordance with different configuration settings, to acquire a first processed audio signal, so that different configuration settings result in different sampling rates of the first processed audio signal,

inputting the first processed audio signal into an analysis filter bank, and transforming the analysis filter bank input signal from a time-domain to a time-frequency domain, 

acquiring the resultant audio signal at a synthesis filter bank, wherein the synthesis filter bank conducts a transformation from the time-frequency domain to the time domain to acquire the resultant audio signal,

controlling a first number of analysis filter bank channels of the analysis filter bank in accordance with a configuration setting, so that the resultant audio signal output by the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than the sampling rate of the first processed audio signal[[.]],

wherein the configuration setting is received at run time.—


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record The closest prior art of record Ekstrand teaches an apparatus for processing an audio signal, comprising:  a configurable audio signal processor ([0031], processor) for processing an audio signal in accordance with different configuration settings to acquire  a processed audio signal, where in the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal (see [0055], where the sampling rate desired for the output signal can be changed based on number of filterbanks and where the input signal is sampled),  
an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels (see Figure 3, output of analysis filterbank 301 and [0054], [0058], where P subband signals are shown and can be interpreted to be the first several subbands from the P subbands), wherein the analysis filter bank is adapted to transform the analysis filter bank input signal from a time-domain to a time-frequency domain (see [0058], where the time domain signals are transformed into frequency domain and see Figure 3, output of analysis filterbank 301 and [0054], [0057]-[0058], where subband signal from analysis filterbank described), wherein a number of first subband signals is equal to the first number of analysis filter bank channels (see [0057], and Figure 3, output of 301, where each subband signal is a channel)
a synthesis filter bank comprising a second number of synthesis filter bank channels  to acquire the resultant audio signal, (see Figure 3, synthesis filterbanks 303-1 to 303-P) wherein the synthesis filter bank is adapted to conduct a transformation from the time-frequency domain to the time domain to acquire the resultant audio signal (see [0054], transforms subband signals from the frequency into time domain), 
a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal (See [0059], where resampling for each specific synthesis filterbank occurs to yield output signals on the same time grid which is done for each subband signal output from the analysis section and input into the synthesis channel (see[0058]-[0059] and see paragraphs from [0056]-[0057], where based on bandwidth extension factor P bands are determined as well as sampling frequency which  reflects a desired sampling frequency or P times the sampling frequency of the analysis sampling rate, which is performed by the processor [0031]), and  second audio processor (see [0031], processor) being adapted to receive and process the audio signal output having the predetermined sampling rate or the sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than the sampling rate of the analysis filter bank input signal (see Figure 3, processing 302-1 to 302-P in combination with 303-1 to 303-P and see [0059], where the processing a specific input samples as described in [0055] and see paragraphs from [0056]-[0057], where based on bandwidth extension factor P bands are determined as well as sampling frequency which  reflects a desired sampling frequency or P times the sampling frequency of the analysis sampling rate). 
However, Ekstrand does not specifically teach or disclose “wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal…wherein the controller is to receive a configuration setting at run time”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
07/31/2022